RARDALE, C. J.,
delivered the opinion of the court.
The constitution confers upon the county court the “jurisdiction of all misdemeanors,” and upon the circuit court “ final appellate jurisdiction in all cases of misdemeanor.” Art. VI, secs. 8 and 11. The Supreme Court has appellate *671jurisdiction “ in all questions of law alone, in all criminal cases in which the offence charged amounts to felony.” See. 5. By the statute, all offences punishable by imprisonment in tlie State penitentiary are felonies, arid all other crimes are misdemeanors.
It is clear, from the provisions referred to, that if the offence charged is only a misdemeanor, there is no original jurisdiction in the circuit courts; its jurisdiction is appellate only, and for the same reason, the Supreme Court has.no appellate jurisdiction; and notwithstanding that the circuit court may have inadvertently entertained and tried the case, (and it does not appear that any question of jurisdiction was raised,) this court has no power to apply a remedy in this form of proceeding.
If the party is held in actual custody, under a judgment which is void for want of jurisdiction of the subject matter in the court in which he was convicted, he may have another remedy.
The appeal in this case is dismissed for want of jurisdiction.